                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

LORENDA LEE DELIPHOSE                                                            CIVIL ACTION

VERSUS
                                                                                 NO. 18-39-SDD-RLB
UNITED STATES FIRE INSURANCE
COMPANY, ET AL.

                                                     ORDER

         Before the Court is Plaintiff’s Motion to Compel (R. Doc. 100) filed on August 30, 2019.

Plaintiff seeks an order compelling the non-party Craig Davidson to attend a deposition pursuant

to a Rule 45 subpoena. The subpoena sought compliance in Lima, Ohio on July 8, 2019. (R.

Doc. 100-2 at 1). Plaintiff asserts that she served the subpoena on Mr. Davidson’s wife on about

May 8, 2019 at his residence in Port Jefferson, Ohio. (R. Doc. 100-1 at 1; see R. Doc. 100-2 at

2).1 Plaintiff represents that Mr. Davidson did not object to the subpoena prior to the date of

compliance. (R. Doc. 100-1 at 2). Mr. Davidson did not appear for the deposition. (R. Doc. 100-

3). Plaintiff filed the instant motion on the deadline to complete non-expert discovery. (R. Doc.

77).



1
  This Order issues no ruling on whether Mr. Davidson was properly served with the subpoena. The Court notes,
however, that Rule 45 provides that “[s]erving a subpoena requires delivering a copy to the named person and, if the
subpoena requires that person’s attendance, tendering the fees for 1 day’s attendance and the mileage allowed by
law.” Fed. R. Civ. P. 45(b)(1). The Fifth Circuit has indicated that personal delivery of a Rule 45 subpoena is
required. See In re Dennis, 330 F.3d 696, 704 (5th Cir. 2003) (“The conjunctive form of the rule indicates that
proper service requires not only personal delivery of the subpoena, but also tendering of the witness fee and a
reasonable mileage allowance.”); see also Abbott v. Honeywell Int’l, No. 04-596, ECF No. 201 (M.D. La. Mar. 23,
2007) (quashing Rule 45 subpoena that was not served personally on non-party); Weiss v. Allstate Ins. Co., 512 F.
Supp. 2d 463, 466 (E.D. La. 2007) (“Under the plain language of the rule, as well as Fifth Circuit precedent, service
is improper if the person himself is not served with a copy of the subpoena.”); Omikoshi Japanese Rest. v. Scottsdale
Ins. Co., No. 08-3657, 2008 WL 4829583, at *1 (E.D. La. Nov. 5, 2008) (denying motion to compel Rule 45
subpoena that was not served personally); but see Bozo v. Bozo, No. 12-24174, 2013 WL 12128680, at *1 (S.D. Fla.
Aug. 16, 2013) (“Rule 45 does not require personal service, but rather requires service reasonably calculated to
insure receipt of the subpoena by the witness.”)(citations omitted). The U.S. District Court for the Northern District
of Ohio has reached the same conclusion on at least one occasion. See Hale v. Bunce, No. 16-02967, 2017 WL
10978845, at *1 (N.D. Ohio Oct. 3, 2017) (“The court agrees with several district courts that have found personal
service is required, as only such service can ensure that the non-party has the opportunity to object to the
subpoena.”).
       “A motion for an order to a nonparty must be made in the court where the discovery is or

will be taken.” Fed. R. Civ. P. 37(a)(2); see also Fed. R. Civ. P. 45(g) (“The court for the district

where compliance is required – and also, after a motion is transferred, the issuing court – may

hold in contempt a person who, having been served, fails without adequate excuse to obey the

subpoena or an order related to it.”); Fed. R. Civ. P. 45(d)(2)(B)(i) (“At any time, on notice to the

commanded person, the serving party may move the court for the district where compliance is

required for an order compelling production or inspection.”).

       The subpoena at issue sought compliance in Lima, Ohio. Accordingly, in order to obtain

any relief with respect to the subpoenaed deposition, Plaintiff must refile the instant motion in

the U.S. District Court for the Northern District of Ohio. Mr. Davidson may then consent to

have the matter transferred to the Middle District of Louisiana as the issuing court, or the court

of compliance may do so upon a finding of exceptional circumstances. See Fed. R. Civ. P. 45(f).

If the subpoena-related motion is not transferred pursuant to Rule 45(f), any resolution must be

sought in the court of compliance. Should this motion be refiled in the Northern District of

Ohio, counsel shall provide the assigned court with a copy of this order.

       Based on the foregoing,

       IT IS ORDERED that the Plaintiff’s Motion to Compel (R. Doc. 100) is DENIED. The

Court finds good cause to extend the deadline to complete non-expert discovery to September

16, 2019 solely for the purpose of providing Plaintiff time to refile this motion in the Northern

District of Ohio if desired.

       Signed in Baton Rouge, Louisiana, on September 9, 2019.



                                               S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
